WALLACE, Circuit Judge,
dissenting:
I am in sympathy with the result reached by the majority. The statute is clear enough on its face. It makes eminent sense and I quite frankly wish that it were the law. Unfortunately, however, because the Supreme Court requires us to examine legislative history in construing the meaning of a statutory term such as the one before us, Train v. Colorado Pub. Interest Research Group, 426 U.S. 1, 9-10, 96 S.Ct. 1938, 48 L.Ed.2d 434 (1976), and because the legislative history of the amendment to 5 U.S.C. § 552(b)(7)(D), as I read it, clearly expresses a congressional intent that “confidential source” be limited to human sources, I must respectfully dissent. In concluding that the documents withheld by the DEA are not entitled to protection from disclosure under (b)(7)(D), I would not reach appellant’s challenge to the sufficiency of the lower court’s findings.
I
The question before us, whether “confidential source” as used in (b)(7)(D) includes foreign, state, and local law enforcement agencies, is a difficult one. If I were looking only to the plain language of the statute, I would agree with the conclusion of my brethren that “source” refers simply to the origin of information, without distinc*429tion among types of originators. However, the Supreme Court directed that legislative history should not be ignored when it aids in the resolution of a question of statutory construction, Train v. Colorado Pub. Interest Research Group, supra, 426 U.S. at 9-10, 96 S.Ct. at 1942, 48 L.Ed.2d at 440-441, and this circuit has demonstrated its willingness to heed that admonition “to examine relevant legislative history in the search for the intent of Congress even when the statute is clear and unambiguous on its face.” Pettis ex rel. United States v. Morrison-Knudsen Co., 577 F.2d 668, 671 (9th Cir. 1978). See also Hewlett-Packard Co. v. Barnes, 571 F.2d 502, 504 n.4 (9th Cir.), cert. denied, 439 U.S. 831, 99 S.Ct. 108, 58 L.Ed.2d 125 (1978).
To be sure, “reliance on legislative history in divining the intent of Congress is, as has often been observed, a step to be taken cautiously.” Piper v. Chris-Craft Indus., Inc., 430 U.S. 1, 26, 97 S.Ct. 926, 941, 51 L.Ed.2d 124 (1977). Nonetheless, without additional guidance from the Supreme Court, I believe we are bound by the teaching of Train, and therefore we must take the more thorough approach and examine the legislative history for assistance in construction of the term “source.” In doing so I, like my brethren, feel that we should heed the Court’s instruction that “legislative materials, if ‘without probative value, or contradictory, or ambiguous,’ should not be permitted to control the customary meaning of words.” NLRB v. Plasterers’ Local 79, 404 U.S. 116, 129 n.24, 92 S.Ct. 360, 368 n.24, 30 L.Ed.2d 312 (1971) (quoting United States v. Dickerson, 310 U.S. 554, 562, 60 S.Ct. 1034, 84 L.Ed. 1356 (1940)). See Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 412 n.29, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971); Pettis ex rel. United States v. Morrison-Knudsen Co., supra, 577 F.2d at 672.
II
The district judge, although aware of passages “suggesting] that the legislator’s focus was upon human sources,” concluded that “[assorted grammatical nuances . are no substitute for an assessment of what interpretation the legislature would have given the term source if the issue involved here had been presented at the time of passage.” Church of Scientology v. United States Dep’t of Justice, 410 F.Supp. 1297, 1302 (C.D.Cal.1976). Similarly, the majority relies on the fact that Congress did not “plan” to prevent law enforcement agencies from gathering information. Our determination, however, cannot be based upon subsequent happenings which may demonstrate the illogical position taken, nor upon what Congress would have done had it foreseen the facts of this case. I conclude that at the time of the passage of the statute, the legislative history shows that Congress intended the term “source” to mean “person.”
As originally proposed by Senator Hart, subsection (b)(7)(D) exempted “[investigatory records compiled for law enforcement purposes, but only to the extent that the production of such records would . disclose the identity of an informer . . .” See House Comm, on Government Operations & Senate Comm, on the Judiciary, 94th Cong., 1st Sess., Freedom of Information Act and Amendments of 1974 (P.L. 93-502) Source Book: Legislative History, Texts, and Other Documents 332 (Joint Comm. Print 1975) [hereinafter cited as Source Book]. At the time of his introduction of the amendment, Senator Hart stated:
Fourth, the amendment protects without exception and without limitation the identity of informers. It protects both the identity of informers and information which might reasonably be found to lead to such disclosure. These may be paid informers or simply concerned citizens who give information to enforcement agencies and desire their identity to be kept confidential.
Source Book, supra, at 333-34. See also id. at 351 (memorandum letter from Senator Hart).
In response to President Ford’s concerns, the Conference Committee substituted *430“confidential source” for “informer.” 1 Id. at 367, 378, 450-51, 459 (remarks of Senators Kennedy and Hart and Congressman Moorhead). Its joint explanatory report, which “represents the considered and collective understanding of those [legislators] involved in drafting and studying proposed legislation,” Zuber v. Allen, 396 U.S. 168, 186, 90 S.Ct. 314, 325, 24 L.Ed.2d 345 (1969), said:
The substitution of the term “confidential source” in section 552(b)(7)(D) is to make clear that the identity of a person other than a paid informer may be protected if the person provided information under an express assurance of confidentiality or in circumstances from which such an assurance could be reasonably inferred. Under this category, in every case where the investigatory records sought were compiled for law enforcement purposes — either civil or criminal in nature — the agency can withhold the names, addresses, and other information that would reveal the identity of a confidential source who furnished the information.
H. R.Rep.No.93-1380 & S.Rep.No.93-1200, 93d Cong., 2d Sess., reprinted in [1974] U.S. Code Cong. & Ad.News, pp. 6285, 6291, and in Source Book at 230 (emphasis added).
My brethren disregard the clear language of this explanatory report by contending that the Conference Committee used “person” as a collective noun and that the expansive nature of their message precludes any restrictive reading of “confidential source.” Not only is it unlikely that the Committee was using the law dictionary definition of person, as my brethren contend, but even if they were, that definition of the term would not include foreign, state, and local law enforcement agencies. See, e.g., 1 U.S.C. § 1. The Committee’s use of “person” in explaining the change from “informer” plainly reveals that their intent to protect only human sources had not changed. Moreover, the majority’s reliance on the expansive intent of the Committee report is misplaced. General intent should not be used to controvert specific language; indeed, the Committee itself chose to express its intent by the term “person.”
While floor debates are accorded less weight than committee reports, United States v. International Union UAW, 352 U.S. 567, 585-86, 77 S.Ct. 529, 1 L.Ed.2d 563 (1957); accord, International Tel. & Tel. Corp. v. General Tel. & Elec. Corp., 518 F.2d 913, 921 (9th Cir. 1975), the floor discussion in the Senate with respect to this passage supports this view of “source.” Statements made both before passage of the amendment in the Senate and following the Conference Committee Report and Presidential veto indicate that Senators Hart and Kennedy, both members of the Conference Committee, and Senator Byrd assumed the exemption referred to persons or individuals.2 The government argues and the ma*431jority agrees that Congress intended to protect law enforcement efforts. I do find throughout the legislative debates, broad statements by Senators Hart and Kennedy to the effect that law enforcement would in no way be hampered by the amendment of subsection (b)(7). See id. at 351, 365, 440, 459. We should not, however, allow broad statements of assurance made in floor debate to control the clear language of the Committee report, language supported by statements of both senators indicating that they understood that “source” referred to persons or individuals. See id. at 351, 459. I think it is clear that “source” was not meant to include foreign, state, and local law enforcement agencies. Although there was considerable testimony pertaining to law enforcement difficulties that could result from this interpretation, this does not allow us to ignore congressional intent. We are not judging what should have been done but what was done. The law enforcement problem resulting from interpreting “source” as individuals, which undoubtedly is real, should be addressed to the Congress rather than to the courts.
The government argues that the question whether “source” should include foreign, state, and local law enforcement agencies “simply did not arise.” This is not, however, a case of legislative silence, but one in which Congress did speak and specified the scope of the term in question. Especially persuasive is the fact that Congress was creating exceptions to a rule of disclosure. We should be reluctant under these circumstances to view an omission as anything but deliberate. I conclude that in light of Train v. Colorado Pub. Interest Research Group, supra, 426 U.S. at 9-10, 23-24, 96 S.Ct. 1938, we are required to give the term the meaning Congress intended it to have in spite of its facially plain meaning to the contrary.
Ill
This conclusion is consistent with the purposes of the Act in general. The Supreme Court has emphasized that the “ ‘basic policy’ ” of the Act “is in favor of disclosure.” NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 220, 98 S.Ct. 2311, 57 L.Ed.2d 219 (1978) (quoting Department of Air Force v. Rose, 425 U.S. 352, 361, 96 S.Ct. 1592, 48 L.Ed.2d 11 (1976)); accord, Theriault v. United States, 503 F.2d 390, 392 (9th Cir. 1974). While this consideration is not determinative in this case, it is worth pointing out that a restrictive reading limits the meaning of “source” to persons and thus favors disclosure over secrecy.
Finally, my brethren contend that a restrictive reading of “source” could easily be circumvented by agency use of individual agents to convey information, thus rendering the restrictive construction “absurd.” Such a position assumes, however, that an agent acting in such a capacity would not be viewed as acting for the agency, a decision we need not make at this juncture.
Because we are required by law to examine legislative history in construing “confidential source,” and because that history clearly reveals that Congress intended to protect only human sources from disclosure, I would reverse.

. The President wrote that he was:
concerned with any provision which would' reduce our ability to effectively deal with crime. This amendment could have that effect if the sources of information or the information itself are disclosed. These sources and the information by which they may be identified must be protected in order not to severely hamper our efforts to combat crime.
Source Book, supra, at 369-70 (letter from President Ford to Senator Kennedy, Aug. 20, 1974).


. Senator Hart stated in a letter to each senator that “[i]f informants’ anonymity — whether paid informers or citizen volunteers — would be threatened, there would be no disclosures. . .” Source Book, supra, at 351. Following the President’s veto he stated:
[t]he major change in conference was the provision which permits law enforcement agencies to withhold “confidential information furnished only by a confidential source.” In other words, the agency not only can withhold information which would disclose the identity of a confidential source, but also can provide blanket protection for any information supplied by a confidential source. The President is therefore mistaken in his statement that the FBI must prove that disclosure would reveal an informer’s identity; all the FBI has to do is to state that the information was furnished by a confidential source and it is exempt.
Source Book, supra, at 451. Senator Kennedy stated that “we also provided that there be no requirement to reveal not only the identity of a confidential source, but also any information obtained from him in a criminal investigation.” Id. at 459 (emphasis added). Senator Byrd stated he had been concerned that “informer” *431could have been construed to mean “paid informer,” but said he would vote for the bill, with the (b)(7)(D) amendment, in part because “confidential source” would “assure that the identity of a person other than a paid informer may be protected.” Id. at 468 (emphasis added).
Senators Hruska and Thurmond were members of the Conference Committee but did not sign its report. In opposing the amendment, they expressed fears that reprisals and a loss of sources would result, but were apparently concerned about individuals. See id. at 340-41, 343, 348, 456-57. But these senators’ opposition comments are less probative because opposition arising out of a concern for the adequacy of protection of individuals would not necessarily indicate they believed agency sources were not covered by the amendment.